Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on October 26, 2020.
Claims 1-3 are presently pending in the application have been examined below, of which, Claim 1 is presented in independent form.

Priority

This application is based upon, and claims the benefit of priority from, corresponding Japanese Patent Application No. 2019-198262 filed in the Japan Patent Office on October 31, 2019.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 10/26/2020 is acknowledged by the examiner and the English portion of the cited reference has been considered in the examination of the claims now pending. 

Optional Language
Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted if the recited condition in the claim is not satisfied. See e.g. MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).

Claim 2 recites “in a case where the call is made while being updated by the update application, executes the processing after an update has been performed by the update application”, which is optional language.  If a call is not made, then the execution step will not occur.
Claim 3 recites “in a case where an update of the main body portion has failed, performs a rollback …” which is optional language.  If an update is not failed, then the rollback step will not occur.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 2-3 depend on Claim 1 and do not cure the deficiency of Claim 1. Therefore, Claims 2-3 are rejected for the same reason set forth in the rejection of Claim 1.
Under the principles of compact prosecution, claims 1-3 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC 101 issues. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0039372 (hereinafter "Koval”) in view of US 2015/0278280 (hereinafter “Ma”).
In the following claim analysis, Applicant’s claim language is presented in boldface and 

Referring to Claim 1, Koval discloses an information processing system (Koval, Abstract, systems and methods for upgrading firmware in intelligent electronic devices (IEDs)) including:
a first application and a second application that cooperate with each other (Koval, para. 227, an IED with such an external server application could download application updates … other IEDs, may query updates from the IED's update application or module … the update application or module 1410 may be configured to notify other devices that an update is available); and
an update application for updating the second application (Koval, Fig. 14, para. 227, the update application or module 1410 replicates the external server for other IEDs; para. 229, when the update application or module 1410 checks for updates, if the application being checked has any dependencies, it checks those applications first, updating them as necessary, then updating the first application [the second application] at the end);
wherein the second application includes a main body portion (Koval, Abstract, upgrading firmware in intelligent electronic devices (IEDs). … for updates for one or more firmware packages installed on an IED; para. 227, an IED with such an external server application could download application [a main body portion] updates; para. 317, one or more of the packages available for update, or new installation, may be a package that provides new or additional functionality to the IED … A new feature package may be installed on the IED), the first application reads the interface portion rather than the main body portion (Koval, para. 229, the update application or module 1410 checks for updates, if the application being checked has and the update application updates the main body portion (Koval, para. 229, if the application being checked has any dependencies, it checks those applications first, updating them as necessary, then updating the first application [the main body portion] at the end; para. 317, one or more of the packages available for update, or new installation, may be a package that provides new or additional functionality to the IED).
As shown above, Koval discloses that the second application includes a main body portion, but does not appear to explicitly disclose a main body portion that, in a case where a call is made from the first application to the second application, executes processing according to the call, and an interface portion that notifies the first application of an execution result of the processing. However, in an analogous art to the claimed invention in the field of application update, Ma teaches a main body portion that, in a case where a call is made from the first application to the second application (Ma, Fig. 4, para. 68-70, a server [the first application] sending [calling] the interface update data to the client [the second application] for said client to receive, while monitoring said interface update data on the server side during the running of said client), executes processing according to the call (Ma, Fig. 5, para. 76-80, in response to the server sending the data as a call to the client, update the current application interface according to said interface update data, and the client executes a process as shown in Fig. 5 as rendering an updated application interface), and an interface portion that notifies the first application of an execution result of the processing (Ma, Fig. 6, para. 91, in said updated application interface, new buttons which do not exist in said current application interface, wherein said new buttons are used for triggering new interfaces; para. 98, said update 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Koval and Ma before him/her to modify Koval’s method with Ma’s updating application interface method, with a reasonable expectation of success, to include a main body portion that, in a case where a call is made from the first application to the second application, executes processing according to the call, and an interface portion that notifies the first application of an execution result of the processing. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an application interface update method applied to a client. Therefore not only the amount of technical development required for the adjustment of buttons in the application interface is reduced, but also the user operation is simplified, and meanwhile traffic is saved for the user (Ma, para. 39).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Koval as modified further discloses the information processing system according to claim 1, wherein the main body portion, in a case where the call is made while being updated by the update application, executes the processing after an update has been performed by the update application (Ma, Fig. 4-6, para. 80 and 89, rendering an updated application interface). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0039372 (hereinafter "Koval”) in view of US 2015/0278280 (hereinafter “Ma”), and .

Referring to Claim 3, the rejection of Claim 1 is incorporated. Koval as modified discloses the update application as shown in the rejection of Claim 1, but does not appear to explicitly disclose in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion. However, in an analogous art to the claimed invention in the field of application update, Singh teaches in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion (Singh, para. 22, In some instances, it may be beneficial to rollback an update process. For example, if an update process fails to modify a configuration, performance problems develop in the updated deployment, etc., the rollback process may be initiated to restore that update to the last successful state in its timeline. When rollback of an update process is initiated, the rollback process is performed on the services and/or components the update process attempted to modify, and also on any dependent nodes).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Koval as modified and Singh before him/her to modify Koval’s method with Singh’s failure handling process, with a reasonable expectation of success, to include in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a rollback an update process to restore 
Koval as modified further teaches in a case where the call is made while being updated by the update application (Ma, Fig. 4, para. 68-70), and an update by the update application fails (Singh, para. 22, if an update process fails to modify a configuration … the rollback process may be initiated to restore that update to the last successful state), executes the processing after a rollback is performed by the update application (Ma, Fig. 4-6, para. 80 and 89, rendering an updated application interface).
The motivation to combine the references is the same as set forth in the rejection of Claim 1 and as the same in combining the Singh reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0336960 teaches updating an first interactive application;
US 2012/0216179 teaches an updater to, when the dependency data indicates that the second application is dependent on the first application, update the second application in response to an update to the first application; and 
US 2018/0004503 teaches that an upgrade service carries out a rollback operation, using the stored snapshot, to return the component being upgraded by the upgrade service to a pre-upgrade state if an error occurred during a system upgrade. 

Contact Information
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191